As plaintiff was ascending the steps of the rectory of the defendant church she was struck by the outward swing of the rectory door and injured. The door had been swung outward by her son, who was coming out. Upon the trial the complaint was dismissed upon the pleadings and the opening of her counsel. The appeal is from the order of dismissal and from the judgment entered thereon. Order and judgment reversed on the law and a new trial granted, costs to appellant to abide the event. The court is of the opinion that there should be a trial of this action so that the facts may be fully developed. Lazansky, P. J., Carswell, Seudder, Tompkins and Johnston, JJ., concur.